Citation Nr: 0513220	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March to August 1943 and 
from March to December 1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In this decision, the RO denied entitlement to 
service connection for a left knee disability.  The Board 
remanded this case in November 2003 for development of the 
medical evidence.  The case has now returned for appellate 
consideration.  

As noted in the introduction to the Board's June 2003 remand, 
the veteran submitted contentions in April 2001 that appear 
to raise the issue of entitlement to service connection for a 
bilateral hip disability.  This matter was referred to the RO 
for the appropriate action.  A review of the claims file does 
not show that any action on this matter has yet to be 
undertaken by the RO.  Therefore, the Board will again refer 
this issue to the RO for the appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue on appeal has been obtained.

2.  The preponderance of the competent medical evidence is 
against the veteran's claim that he has a chronic left knee 
disability associated with his military service.


CONCLUSION OF LAW

A chronic left knee disability was not incurred or aggravated 
during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2001 and April 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for a left knee 
disability.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The appellant was apprised of the 
evidence considered by VA and the applicable laws and 
regulations in the Statement of the Case (SOC) issued in 
November 2001 and the Supplemental Statement of the Case 
(SSOC) issued in January 2005.  The SOC and SSOC informed him 
of applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The RO initially denied this claim by 
rating decision of June 2000 as not well grounded.  However, 
another rating decision was issued in June 2001 on the merits 
of the claim after the enactment of the VCAA.  The March 2001 
notification was provided prior to, what was in effect, the 
Agency of Original Jurisdiction's (AOJ) initial adverse 
decision under the VCAA issued in June 2001.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letters issued to the appellant in March 
2001 and April 2004.)  In addition, the Board's remand issued 
in November 2003 also informed the veteran of the actions 
required by him and the AOJ in the development and 
adjudication of this case.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with a VA compensation 
examination in April 2004.  This examination noted an 
accurate medical history, detailed findings on examination, 
and the appropriate diagnosis and opinion on etiology.  The 
examiner clearly indicated in his report that he had reviewed 
the medical evidence in the veteran's claims file in 
connection with this examination.  Therefore, this 
examination is adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  VA has 
requested that the veteran identify and submit release forms 
in order to obtain private treatment records in its letters 
of February 2000, March 2001, January 2002, and April 2004.  
The only private treatment identified (for which a completed 
release form was submitted) was for a Dr. Danielson.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA's duty to 
assist is not a one-way street.  A veteran cannot passively 
wait for help in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.)  These private treatment records were obtained in 
April 2002.  As he has not provided any additional evidence 
or identified any other relevant medical treatment, further 
development of the medical evidence for the issue decided 
below is not warranted.  As all military, VA, and private 
treatment records identified by the veteran have been 
obtained; there is no duty to notify the veteran of an 
inability to obtain identified records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

The veteran has claimed that he was treated for knee injuries 
during his last period of military service while performing 
his duties as a physical trainer.  He has alleged that his 
service medical records were falsified or fabricated in order 
to attribute his left knee disability to a psychiatric 
disability, instead of an in-service physical injury.  The 
only objective evidence submitted by the veteran in support 
of this allegation is news article dated in May 1944, with a 
picture of him, that corroborates he did perform training in 
"physical hardening."  However, this article does not 
indicate that the veteran suffered any injuries while 
performing these duties.  The veteran's service medical 
records were obtained from the Adjutant General's office in 
April 1948, and on VA's request this office was specifically 
asked to provide treatment records for a leg injury during 
the second period of service.  The service medical records 
contain a comprehensive Certificate of Disability for 
Discharge that did not report any left knee injury during 
military service.  Based on the findings in this certificate, 
it appears that the service medical records in the possession 
of VA are intact and further development is not required as 
the service records indicate that treatment records for the 
alleged injuries do not exist.  See 38 C.F.R. § 3.159(c)(2).

The appellant indicated on his substantive appeal received in 
January 2002 that he did not wish to appear at a hearing 
before VA.  Therefore, the Board concludes that all pertinent 
evidence regarding the issue decided below has been obtained 
and incorporated into the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Entitlement to Service Connection

The veteran was given a military entrance examination in 
March 1943.  His musculoskeletal system was found to be 
normal.  He received a separation examination in August 1943.  
This examination reported that the veteran's "organs of 
locomotion (including bones, joints, muscles, and tendons)" 
were normal.  He received another entrance examination for 
his second period of active service beginning in March 1944.  
It was reported that no musculoskeletal defects were found.

Military outpatient records of August 1944 found swelling and 
tenderness in the thighs and legs.  It was determined the 
veteran had dermatitis venenata of undetermined cause.  

Military medical records dated in October 1944 noted that he 
veteran complained of chronic left knee and ankle pain.  The 
veteran claimed that these problems had begun in April 1943.  
He was reported to walk with a marked limp.  The veteran was 
also reported to be anxious, irritable, antagonistic, and 
surly.  Initial physical examination found the left knee to 
be 1/2 inch larger than the right with no redness.  There was 
no limitation of extension, but flexion was limited by 50 
percent.  His musculature was well developed with no atrophy.  
His deep and superficial reflexes were physiological.  X-rays 
of the left knee were negative.  The veteran was hospitalized 
for these complaints with a transfer diagnosis of arthralgia 
of the left knee and ankle.  

In mid-October 1944, the veteran was given an orthopedic 
consultation.  On examination, there was full range of motion 
in the left knee; although the veteran indicated he 
experienced pain on passive motion of the joint.  There was 
no atrophy or instability associated with the joint, and X-
rays of the left knee were again noted to be negative.  The 
military orthopedist opined that he could not explain the 
veteran's subjective symptoms on an orthopedic basis.  

In December 1944, the veteran was placed under psychiatric 
observation.  Initial physical examination indicated 
complaints concerning the left ankle and found no deformity 
or other objective abnormality with the joint.  All reflexes 
were physiological.  It was noted that the veteran's gait and 
station were influenced by a limp on his left foot.  A 
surgical consultation was given to the veteran.  It was noted 
that the veteran's left foot was held in an inverted position 
and he walked with an obvious limp.  When the examiner tried 
to move the foot out of the inverted position, the veteran 
was reported to have "definite muscular resistance 
(voluntary)."  The impression was no objective findings and 
the examiner believed that the veteran's limp was due to a 
hysterical basis.  A psychiatric evaluation was also 
provided.  The diagnosis was chronic, severe psychoneurosis 
(hysteria) with emotional instability and immaturity.  The 
veteran was found to be unfit for further military service 
and it was recommended that he be discharge from such 
service.  

A Certificate of Disability for Discharge was prepared in 
late December 1944.  The veteran was found unfit for military 
service due to a psychoneurosis not resulting from combat.  
The diagnosis was chronic severe psychoneurosis (hysteria) 
that incapacitated the veteran by reason of somatic 
complaints referable to an ankle injury received a number of 
years ago, emotional immaturity, surliness, and resistance to 
discipline.  

The veteran was afforded a VA compensation examination in 
January 1948.  His complaints included achiness in his legs, 
nervousness, irritability, and being easily upset.  The 
diagnoses included psychoneurosis-hysteria-anxiety reaction.  
It was noted by the examiner that the veteran's domestic 
difficulties were emphasizing and perpetuating his 
hypochondriacal reactions.  

Another VA compensation examination was given to the veteran 
in January 1953.  No complaints regarding his left knee were 
reported.  A neuropsychiatric evaluation noted a diagnosis of 
psychoneurosis, hysteria and anxiety reaction.  A physical 
examination found no abnormality existed with the veteran's 
musculoskeletal system.  The examiner concluded that the 
veteran was a physically normal adult male.  

VA medical records dated from June to August 1979 noted the 
veteran's complaints of left hip pain for the past 10 to 12 
years.  He reportedly had done "heavy work" all of his 
life.  The impression was severe degenerative arthritis of 
the left hip.  He underwent a successful total left hip 
replacement.

VA outpatient records noted in early October 2000 that the 
veteran had tripped and fallen at home and had his left knee 
trapped abnormally underneath him.  Since that incident, the 
veteran noticed left knee pain and swelling with it becoming 
worse with weight bearing and walking.  He indicated that he 
could not walk at the present time.  On examination, there 
was dramatic swelling around the left knee, decreased range 
of motion, calf tenderness, and a hematoma on the left thigh.  
The assessment was to rule out deep venous thrombosis (DVT) 
versus hemarthrosis.

The veteran was admitted to the VA Medical Center (VAMC) and 
given an initial physical examination.  The impression was 
traumatic injury to the left leg.  The examiner 
"definitely" felt that the veteran had subcutaneous 
bleeding and a traumatic arthritis to the left knee.  
However, X-rays taken a few days later found no evidence of 
bony injury or DVT in the left leg/knee.  An orthopedic 
consultation was provided to the veteran.  His reported 
history included having an injury and swelling episode in his 
left leg in 1945.  On examination, the left lower extremity 
had a moderate degree of swelling; the left knee had full 
range of motion and was neurovascularly intact with minimal 
bruising; left knee ligaments were intact and the joint was 
stable; there was mild tenderness in the left leg and mild 
effusion in the left knee.  X-rays of the left knee revealed 
no fracture and that the joint was without significant 
disease.  The impression was soft tissue injury to the left 
lower extremity with no evidence of major joint injury or 
fracture.  Subsequent records indicate that his left knee 
problems were resolving on discharge from the VAMC, but the 
veteran's left foot/ankle continued to be swollen and 
painful.  

A VA outpatient record dated in late October 2000 noted the 
veteran's complaint of pain in his left knee and hip, but 
acknowledged that these symptoms appeared to be improving.  
The examiner noted significant improvement in leg pain and 
swelling.  The impression was recent left lower extremity 
trauma.  It was noted that ultrasound testing had ruled out 
the existence of a DVT and X-ray revealed no evidence of a 
fracture.  It was found that the veteran's symptoms were 
gradually resolving.  Subsequent private and VA records show 
treatment for continuing complaints concerning the left hip 
and left knee.  He underwent surgical revision of his 
artificial left hip joint in July 2002.

The veteran was afforded a VA compensation examination in 
April 2004.  He reported that during Officers' Candidate 
School training in 1944 he injured his left knee and back.  
The veteran claimed that he was hospitalized for this injury 
for about two months and his left leg was placed in a cast.  
He asserted that his leg remained in a cast for a month or so 
after his discharge from military service when it was 
removed.  Thereafter, his left knee remained sore and 
swollen, and required regular aspirations and injections of 
Cortisone.  The veteran alleged that his left knee pain and 
swelling had continued from the time of his military service 
to the present.  In his report, the examiner noted a detailed 
review of the in-service and post-service medical records.  
May 2004 x-rays of the left knee revealed mild osteoarthritis 
with moderate effusion.  The impression was a left knee 
problem consistent with degenerative arthritis of the left 
knee.  The examiner further opined:

According to records available to me 
today, I found no evidence that the 
veteran actually had a left knee 
condition in the military.  His 
complaints in the military about a left 
leg condition and pain in the left knee 
were found to be out of proportion to the 
physical findings....The complaint of left 
knee pain at that time was felt to be 
psychosomatic i.e., there was no true 
pathology in the knee....There is no 
evidence in the records available to me 
today that he sustained any knee injury 
in the military....There was some 
documentation of left leg injury prior to 
the military but that did not seem to be 
an active problem according to his 
entrance examination or during his 
military service.  There is no 
documentation in the medical record to 
support his claim that he was in a cast 
at the time of that hospitalization or 
shortly thereafter....The veteran worked 
hard over the years as a bricklayer.  
There is documentation of sustained 
injuries to the left lower extremity 
after his military service, which would 
more than likely explain the degenerative 
problems he has in his left knee.

The veteran has contended that his knees have bothered him 
since his military service.  He argues that this was due to a 
physical injury or disease, and not the result of a 
psychiatric disability.  The veteran asserts that if he did 
suffer with a psychiatric problem during military service, he 
would not have been recommended as a physical trainer or a 
candidate for officers' school.  He alleges that the reports 
in his military service records were lies.  In support of 
these contentions, the veteran has submitted a newspaper 
article dated in May 1944 that shows him with other 
instructors who conducted in-service "physical hardening" 
training of other soldiers.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although it was not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The veteran has alleged that he sustained a left knee injury 
during physical training in the military.  There is no report 
of such an injury in the military records.  While swelling in 
the veteran's legs was found in August 1944, the military 
healthcare providers attributed this symptomatology to a skin 
disorder.  As noted in the medical evidence discussed above, 
there was an initial diagnosis of left knee arthralgia in the 
service medical records in October 1944.  However, extensive 
in-service orthopedic, neurologic, and psychiatric 
examination during the fall of 1944 ruled out the existence 
of a physical disability associated with the left knee and 
instead found the existence of a psychiatric disability.  The 
veteran was afforded two post-service VA compensation 
examinations in 1948 and 1953.  During both examinations no 
physical disability was found in regards to the left knee.  
In fact, these examinations confirmed the military diagnosis 
of a psychiatric disability associated with somatic 
complaints.  The first medical evidence of the existence of a 
physical disability associated with the left knee was in the 
outpatient records dated in the early 2000s, more than 50 
years after his separation from the military.  

Even if the veteran's lay evidence of left knee injury is 
accepted, the contemporaneous medical evidence clearly 
indicates that no chronic disability existed during his 
military service or for nearly 50 years after his separation 
from the military.  There is no medical opinion of record 
that has associated his current left knee problems with any 
incident of his military service.

The veteran claims that his current left knee disability is 
etiologically related to an in-service injury.  According to 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), a 
layperson is competent to provide evidence on the incurrence 
of injury and resulting symptoms.  However, only a medical 
professional can provide competent, probative evidence 
regarding the diagnosis or etiology of a disability.  The 
Board finds the veteran's lay evidence of in-service injury 
and subsequent chronic symptomatology is not credible.  The 
contemporaneous medical evidence simply does not substantiate 
the claim of injury or subsequent chronic disability.  
Neither is there any competent medical opinion that 
associates any current left knee disability with his military 
service.  As there is no objective evidence of degenerative 
changes or arthritis in the left knee joint within one year 
of his separation from military service, the provisions of 
38 U.S.C.A. § 1112, 1137 and 38 C.F.R. § 3.307(a)(3), 
3.309(a) do not allow for the grant of presumptive service 
connection.

The only medical opinion to discuss the etiology of the 
veteran's current left knee disability was provided by the VA 
examiner of April 2004.  This examiner took the veteran's 
reported medical history, conducted a detailed review of the 
contemporaneous medical evidence, and provided a thorough 
examination of the veteran.  Based on this evidence, the 
examiner categorically found no medical nexus between the 
veteran's current left knee disability and his military 
service, or any incident of that service.

Based on the evidence and above analysis, it is the Board's 
determination that a grant of service connection is not 
warranted in this case for any type of left knee disability.  
While the veteran is competent to report injury and symptoms, 
the preponderance of the medical evidence and opinion is 
against a finding of an etiological relationship between his 
military service and his current left knee disability.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative regarding diagnosis and 
etiology of a disability than the appellant's statements.  To 
the extent that the appellant has opined on the etiology of 
his left knee disability, his lay evidence is not credible.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(Holding that interest in the outcome of a proceeding may 
affect the credibility of testimony.)  While the veteran has 
alleged that his service medical records were fabricated and 
biased against him, he has failed to present any evidence to 
support this bald allegation.  To this extent, the 
preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a left knee disability 
is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


